Order entered November 30, 2012




                                           In The
                                  Court of 3ppeat ~
                         jfiftb Ett5tritt of Texao at Mailacs
                                    No. 05-12-00963-CV
                                    No. 05-12-00965-CV
                                    No. 0542-00966-CV
                                    No. 05-12-00967-CV

                          CITY OF DALLAS, TEXAS, Appellant

                                             V.

                      ANTHONY ARREDONDO, ET AL., Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 199-1743-99

                                         ORDER

       The Court has before it appellees' November 27, 2012 unopposed motion to extend time

to file their brief. The Court GRANTS the motion and ORDERS appellees to file their brief by

December 21, 2012.



                                                    MOLLY FR
                                                    JUSTICE